DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


    Quayle action
This application is in condition for allowance except for the following formal matters:

Drawings 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a first conductor”, “second conductor”, “third conductor”, “fourth conductor”; “first insulator”, “second insulator”, “third insulator”; “first oxide”, “second oxide”; “a cylindrical third insulator”;  “first transistor”, “second transistor”,  “third transistor”, “fourth transistor”; “first capacitor”, “second capacitor” (as recited in claim 1); “fourth insulator” and “a base” (as recited in claim 2); “fifth insulator” (as recited in claim 3); “fifth conductor”,  “sixth insulator”, “seventh insulator”, “sixth conductor”, “fifth transistor”, “sixth transistor” (as recited in claim 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  a memory cell comprising: a cylindrical third insulator arranged to penetrate the stack, the first oxide, and the fourth conductor; a second oxide arranged in contact with an inner wall of the third insulator; wherein the first transistor includes part of the first conductor, part of the second conductor, part of the third conductor, part of the fourth conductor, part of the first oxide, part of the first insulator, and part of the second insulator; wherein the second transistor includes part of the first conductor, part of the third insulator, and part of the second oxide; wherein the third transistor includes part of the third conductor, part of the third insulator, and part of the second oxide; wherein the fourth transistor includes part of the fourth conductor, part of the third insulator, and part of the second oxide; wherein the first capacitor includes part of the first conductor, part of the first insulator, and part of the fourth conductor; and wherein the second capacitor includes part of the third conductor, part of the second insulator, and part of the fourth .

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: NISHIKAWA et al. (U.S 2016/0365351) and NISHIKAWA et al. (U.S 2016/0365352) do not disclose the above allowable subject matters as recited in independent claim 1.


Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


				          Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110. The examiner can normally be reached M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Thanh Y. Tran/Primary Examiner, Art Unit 2817  
November 6, 2021